Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1. 	This communication is in response to the Patent Board’s decision dated May 5, 2022 and attorneys’ communication dated May 13, 2022. Claims 1-2, 4-6, 8, 10, 12-15 and 17 were amended. Claims 20-21 were added. Claims 1-2 and 4-21 of the application are pending.

Examiner’s Amendment

2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. James Proscia on May 13, 2022.  

3.	The application has been amended as follows:

Replace claims 1-2 with: 
1.	A learning computer system that estimates unknown parameters and states of a stochastic or uncertain system having a probability structure comprising a data processing system that includes a hardware processor that has a configuration that:
	receives data;
	generates perturbations or independent noise of the data, one or more of the states, or the probability structure, wherein the perturbations are random, chaotic, fuzzy, or other numerical perturbations;
	estimates states of the stochastic or uncertain system using the data, perturbations, independent noise, previous states of the stochastic or uncertain system, or estimated states of the stochastic or uncertain system; and
	causes the perturbations or the independent noise to be injected into the data, the states, or the stochastic or uncertain system so as to speed up training or learning of the probability structure and of system parameters or the states; the perturbations or independent noise satisfying the Noisy Expectation Maximization (NEM) prescriptive condition defined by equation 3:
            
                
                    
                        E
                    
                    
                        O
                        ,
                        L
                        ,
                        N
                        |
                        
                            
                                Θ
                            
                            
                                *
                            
                        
                    
                
                =
                
                    
                        l
                        n
                        
                            
                                
                                    
                                        f
                                        
                                            
                                                O
                                                +
                                                N
                                                ,
                                                L
                                            
                                            
                                                
                                                    
                                                        Θ
                                                    
                                                    
                                                        (
                                                        n
                                                        )
                                                    
                                                
                                            
                                        
                                    
                                    
                                        f
                                        
                                            
                                                O
                                                ,
                                                L
                                            
                                            
                                                
                                                    
                                                        Θ
                                                    
                                                    
                                                        (
                                                        n
                                                        )
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
                ≥
                0
            
        	(3)

wherein             
                E
            
         is an E step of an expectation–maximization iteration; O is observed data;             
                L
            
         is the latent variables; N is a noise random variable;             
                
                    
                        Θ
                    
                    
                        *
                    
                
            
         is a converged value of             
                
                    
                        Θ
                    
                    
                        (
                        n
                        )
                    
                
                ;
                
                    
                        Θ
                    
                    
                        (
                        n
                        )
                    
                
            
        is a sequence of EM estimates;             
                f
            
         is a probability distribution function.

2.	The learning computer system of claim 1 wherein the data processing system has a configuration that causes the perturbations or independent noise of the data, states, or probability structure to speed up training of a hidden Markov model.

Replace claims 4-6 with: 
4.	The learning computer system of claim 2 wherein system makes HMM state or parameter estimates and the perturbations or independent noise are used to improve accuracy of the estimates.

5.	The learning computer system of claim 2 wherein the data processing system has a configuration that causes the perturbations or independent noise of the data to speed up training of the hidden Markov model.

6.	 The learning computer system of claim 5 wherein the perturbations or independent noise train or update one or more mixture models in the probability structure.

Replace claim 8 with: 
8.	The learning computer system of claim 2 wherein injected perturbations or independent noise has a rate that decays as training proceeds.

Replace claim 10 with: 
10. 	A non-transitory, tangible, computer-readable storage media containing a program of instructions that cause a computer system comprising a data processing system that includes a hardware processor running the program of instructions to estimate unknown parameters and states of a stochastic or uncertain system having a probability structure that:
	receives data;
	generates perturbations or independent noise of the data, one or more of the states, or the probability structure, wherein the perturbations are random, chaotic, fuzzy, or other numerical perturbations;
	estimates states of the stochastic or uncertain system using the data, perturbations, previous states of the stochastic or uncertain system, or estimated states of the stochastic or uncertain system; and
	causes the perturbations or the independent noise to be injected into the data, the states, or the stochastic or uncertain system so as to speed up training or learning of the probability structure and of system parameters or the states; the perturbations or independent noise satisfying the Noisy Expectation Maximization (NEM) prescriptive condition defined by equation 3:
            
                
                    
                        E
                    
                    
                        O
                        ,
                        L
                        ,
                        N
                        |
                        
                            
                                Θ
                            
                            
                                *
                            
                        
                    
                
                =
                
                    
                        l
                        n
                        
                            
                                
                                    
                                        f
                                        
                                            
                                                O
                                                +
                                                N
                                                ,
                                                L
                                            
                                            
                                                
                                                    
                                                        Θ
                                                    
                                                    
                                                        (
                                                        n
                                                        )
                                                    
                                                
                                            
                                        
                                    
                                    
                                        f
                                        
                                            
                                                O
                                                ,
                                                L
                                            
                                            
                                                
                                                    
                                                        Θ
                                                    
                                                    
                                                        (
                                                        n
                                                        )
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
                ≥
                0
            
        	(3)

wherein             
                E
            
         is an E step of an expectation–maximization iteration; O is observed data;             
                L
            
         is the latent variables; N is a noise random variable;             
                
                    
                        Θ
                    
                    
                        *
                    
                
            
         is a converged value of             
                
                    
                        Θ
                    
                    
                        (
                        n
                        )
                    
                
                ;
                
                    
                        Θ
                    
                    
                        (
                        n
                        )
                    
                
            
        is a sequence of EM estimates;             
                f
            
         is a probability distribution function.

Replace claims 12-15 with: 
12.	The non-transitory, tangible, computer-readable storage media of claim 11 wherein the perturbations or independent noise of the data, states, or probability structure satisfy a Noisy Expectation Maximization (NEM) condition.

13.	The non-transitory, tangible, computer-readable storage media of claim 12 wherein the program of instructions when run makes HMM state or parameter estimates and the perturbations or independent noise are used to improve accuracy of the estimates.

14.	The non-transitory, tangible, computer-readable storage media of claim 11 wherein the program of instructions when run causes the perturbations or independent noise of the data to speed up training of the hidden Markov model.

15.	The non-transitory, tangible, computer-readable storage media of claim 14 wherein perturbations or independent noise train or update one or more mixture models in the probability structure.

Replace claim 17 with: 
17.	The non-transitory, tangible, computer-readable storage media of claim 11 wherein injected perturbations or independent noise has a rate that decays as training proceeds.

Add claims 20-21:
20.	The learning computer system of claim 1 wherein the states are the observed states, the hidden states, the previous states, and/or the estimated states.

21.	The non-transitory, tangible, computer-readable storage media of claim 10, wherein the states are the observed states, the hidden states, the previous states, and/or the estimated states.

Reasons for Allowance



4.	Claims 1-2 and 4-21 of the application are allowed over prior art of record.


5.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1) a system failure monitoring method and apparatus which learns the symptom fault mapping directly from the training data; estimates the state of the system at discrete intervals of time: successive collections of sensor data; models the instantaneous estimate of the posterior class probability; a hidden Markov model is used for the temporal context and estimate the class probabilities conditioned on recent past; accurately determining the state of the monitored system as a function of time; the random variable corresponds to the unobservable state of the system; certain signals are directly measurable while others may be unobservable; the model relating the inputs and outputs has an additive noise term; observed data at time t; the model parameters are estimated on-line using observed input/output data; fault detection occurs by observing changes in the estimated parameter values of the fitted model; detecting the changes in the system state from parameter estimates; monitoring a system having a normal state corresponding to normal operation of the system and a plurality of failure states corresponding to different failure modes of the system; defining transition probabilities for pairs of states indicating the probability that the system will change from one to the other of the pairs of states at any time; observing actual values of the parameters in a current sampling interval; the system being in one state; the probability that the system is in one of the states given the actual observed values over the current and previous sampling intervals is computed for each state (Smyth (U.S. Patent 5,465,521);
(2) provide estimates of the current and future expected values of the time varying state variables where there are uncertainties in the system inputs; the process noise provides a mechanism to model unknown or uncertain inputs to the system; the model state transition equation incorporates process noise terms; the incorporation of process noise allows prediction update to reflect various sources of uncertainty (Grey et al. U.S. Patent Application Publication 2012/0316845);
(3) a noisy expectation maximization algorithm is presented; a noise module may generate random, or other types of numerical perturbations of the received data; the NEM algorithm may use noise to speed up the convergence of the EM algorithm; each iteration of the noisy EM algorithm moves closer towards the EM estimate than the corresponding noiseless EM algorithm; fully or partially satisfy a noisy expectation maximization condition; the estimation module causes the magnitude of the generated numerical perturbations to eventually decay during successive parameter estimates; estimate the unknown parameter of the model or state of the system by adding, multiplying or otherwise combining received numerical data with the numerical perturbation (Kosko et al. (U.S. Patent Application Publication 2014/0025356).

None of these references taken either alone or in combination with the prior art of record discloses a learning computer system that estimates unknown parameters and states of a stochastic or uncertain system having a probability structure, specifically including:
(Claim 1) " causes the perturbations or the independent noise to be injected into the data, the states, or the stochastic or uncertain system so as to speed up training or learning of the probability structure and of system parameters or the states; the perturbations or independent noise satisfying the Noisy Expectation Maximization (NEM) prescriptive condition defined by equation 3:
            
                
                    
                        E
                    
                    
                        O
                        ,
                        L
                        ,
                        N
                        |
                        
                            
                                Θ
                            
                            
                                *
                            
                        
                    
                
                =
                
                    
                        l
                        n
                        
                            
                                
                                    
                                        f
                                        
                                            
                                                O
                                                +
                                                N
                                                ,
                                                L
                                            
                                            
                                                
                                                    
                                                        Θ
                                                    
                                                    
                                                        (
                                                        n
                                                        )
                                                    
                                                
                                            
                                        
                                    
                                    
                                        f
                                        
                                            
                                                O
                                                ,
                                                L
                                            
                                            
                                                
                                                    
                                                        Θ
                                                    
                                                    
                                                        (
                                                        n
                                                        )
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
                ≥
                0
            
        	(3)

wherein             
                E
            
         is an E step of an expectation–maximization iteration; O is observed data;             
                L
            
         is the latent variables; N is a noise random variable;             
                
                    
                        Θ
                    
                    
                        *
                    
                
            
         is a converged value of             
                
                    
                        Θ
                    
                    
                        (
                        n
                        )
                    
                
                ;
                
                    
                        Θ
                    
                    
                        (
                        n
                        )
                    
                
            
        is a sequence of EM estimates;             
                f
            
         is a probability distribution function" in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a non-transitory computer-readable storage media containing instructions that cause a computer system to estimate unknown parameters and states of a stochastic or uncertain system having a probability structure, specifically including:
(Claim 10) " causes the perturbations or the independent noise to be injected into the data, the states, or the stochastic or uncertain system so as to speed up training or learning of the probability structure and of system parameters or the states; the perturbations or independent noise satisfying the Noisy Expectation Maximization (NEM) prescriptive condition defined by equation 3:
            
                
                    
                        E
                    
                    
                        O
                        ,
                        L
                        ,
                        N
                        |
                        
                            
                                Θ
                            
                            
                                *
                            
                        
                    
                
                =
                
                    
                        l
                        n
                        
                            
                                
                                    
                                        f
                                        
                                            
                                                O
                                                +
                                                N
                                                ,
                                                L
                                            
                                            
                                                
                                                    
                                                        Θ
                                                    
                                                    
                                                        (
                                                        n
                                                        )
                                                    
                                                
                                            
                                        
                                    
                                    
                                        f
                                        
                                            
                                                O
                                                ,
                                                L
                                            
                                            
                                                
                                                    
                                                        Θ
                                                    
                                                    
                                                        (
                                                        n
                                                        )
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
                ≥
                0
            
        	(3)

wherein             
                E
            
         is an E step of an expectation–maximization iteration; O is observed data;             
                L
            
         is the latent variables; N is a noise random variable;             
                
                    
                        Θ
                    
                    
                        *
                    
                
            
         is a converged value of             
                
                    
                        Θ
                    
                    
                        (
                        n
                        )
                    
                
                ;
                
                    
                        Θ
                    
                    
                        (
                        n
                        )
                    
                
            
        is a sequence of EM estimates;             
                f
            
         is a probability distribution function" in combination with the remaining elements and features of the claimed invention.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2129
	June 11, 2022